MEMORANDUM **
Eid Abed Daghlawi appeals from his guilty-plea conviction and 188-month sentence for conspiracy to distribute a List I chemical, in violation of 21 U.S.C. §§ 846 and 841(c)(2).
A review of the record indicates that Daghlawi knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement. The record shows that the Government abided by the terms of the plea agreement. We therefore enforce the waiver, and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
Because Daghlawi validly waived his right to appeal, we do not reach the merits of his appeal. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.